UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04257 DWS Variable Series I (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 12/31 Date of reporting period: 12/31/2011 ITEM 1. REPORT TO STOCKHOLDERS DECEMBER 31, 2011 ANNUAL REPORT DWS VARIABLE SERIES I DWS Bond VIP Contents 3 Performance Summary 4 Management Summary 5 Portfolio Summary 6 Investment Portfolio 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 23 Report of Independent Registered Public Accounting Firm 24 Information About Your Fund's Expenses 25 Tax Information 25 Proxy Voting 26 Investment Management Agreement Approval 29 Summary of Management Fee Evaluation by Independent Fee Consultant 31 Board Members and Officers This report must be preceded or accompanied by a prospectus. To obtain an additional prospectus or summary prospectus, if available, call (800) 728-3337 or your financial representative. We advise you to consider the Fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the Fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality and non-rated securities present greater risk of loss than investments in higher-quality securities. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Performance Summary December 31, 2011 Fund performance shown is historical, assumes reinvestment of all dividend and capital gain distributions, and does not guarantee future results. Investment return and principal value fluctuate with changing market conditions so that, when redeemed, shares may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Please contact your participating insurance company for the Fund's most recent month-end performance. Performance doesn't reflect charges and fees ("contract charges") associated with the separate account that invests in the Fund or any variable life insurance policy or variable annuity contract for which the Fund is an investment option. These charges and fees will reduce returns. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated May 1, 2011 is 0.59% for Class A shares and may differ from the expense ratio disclosed in the Financial Highlights table in this report. Growth of an Assumed $10,000 Investment [] DWS Bond VIP — Class A [] Barclays Capital U.S. Aggregate Bond Index The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Yearly periods ended December 31 Comparative Results DWS Bond VIP 1-Year 3-Year 5-Year 10-Year Class A Growth of $10,000 $ Average annual total return % Barclays Capital U.S. Aggregate Bond Index Growth of $10,000 $ Average annual total return % The growth of $10,000 is cumulative. Management Summary December 31, 2011 During the 12-month period ended December 31, 2011, the U.S. Federal Reserve Board (the Fed) maintained the benchmark federal funds rate at near-zero levels and continued to engage in bond purchases designed to lower longer-term interest rates as it sought to stimulate economic growth. U.S. Treasury yields fell from already historically low levels for the 12 months, as for much of the year investors sought a refuge from the debt crisis in Europe. Most sectors of the bond market benefited from the declining rate environment, with high-quality corporate bonds benefiting in particular, as investors sought yields in an environment of extraordinarily low interest rates. Somewhat counterintuitive, a historic credit downgrade of U.S. debt was met by markets as a further reason to seek a "safe haven" in U.S. Treasuries.1 Corporate bonds continued to be supported by strong profits and balance sheets over the period. During the 12-month period ended December 31, 2011, the Fund provided a total return of 5.68% (Class A shares, unadjusted for contract charges), compared with the 7.84% return of its benchmark, the Barclays Capital U.S. Aggregate Bond Index.2 The Fund's performance vs. the benchmark continued to be driven principally by exposure to more credit-sensitive fixed-income sectors. Our overweighting of investment-grade corporate bonds was the leading positive contributor to returns during the year.3 While our high-yield corporate and emerging-markets holdings benefitted from improved market sentiment during the fourth quarter, they lagged over the course of the year and ultimately detracted from relative performance. Performance also benefitted from short positions in the euro and the Australian dollar, as well as yield curve positioning.4,5 Performance over the year was constrained by short positions in German bunds (Germany government bonds), long positions in residential mortgage-backed securities and short positions in the Japanese yen.6 We continue to view credit sectors as attractive on a relative basis, especially in the new issue market. In our view, corporate fundamentals are strong, interest rates are low and debt markets are liquid. However, we continue to expect that the timetable for resolving the debt issues in Europe will be protracted and that credit markets will be jittery along the way. In addition, there is still some risk of a global recession as developed-market governments wrestle with the need to bring budgets into better balance. We will continue to monitor indicators including housing, consumer spending and job growth to determine the strength of the economic recovery and the ability to support corporate profitability on a sustainable basis. Kenneth R. Bowling, CFA Jamie Guenther, CFA John Brennan Bruce Harley, CFA, CEBS J. Richard Robben, CFA David Vignolo, CFA J. Kevin Horsley, CFA, CPA Stephen Willer, CFA William Chepolis, CFA Portfolio Managers 1 Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Rating agencies assign letter designations, such as AAA, AA and so forth. The lower the rating, the higher the probability of default. Credit quality does not remove market risk and is subject to change. 2 The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index representing domestic taxable investment-grade bonds, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities with an average maturity of one year or more. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. 3 "Overweight" means the Fund holds a higher weighting in a given sector or security than the benchmark. "Underweight" means the Fund holds a lower weighting. 4 The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. 5 "Short position" refers to borrowing a security and then selling it with expectation that the security will fall in value. The security can then be purchased and repaid to the borrower at a lower price. 6 "Long position" refers to buying a security with the expectation that it will rise in value. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Portfolio Summary Asset Allocation (As a % of Investment Portfolio excluding Securities Lending Collateral) 12/31/11 12/31/10 Mortgage-Backed Securities Pass-Throughs 33% 28% Government & Agency Obligations 29% 21% Corporate Bonds 21% 31% Commercial Mortgage-Backed Securities 6% 9% Municipal Bonds and Notes 5% 5% Collateralized Mortgage Obligations 3% 4% Asset-Backed 2% — Cash Equivalents 1% 2% 100% 100% Quality (Excludes Cash Equivalents and Securities Lending Collateral) 12/31/11 12/31/10 AAA 64% 56% AA 5% 5% A 7% 7% BBB 15% 19% BB or Below 7% 10% Not Rated 2% 3% 100% 100% Interest Rate Sensitivity 12/31/11 12/31/10 Effective Maturity 6.9 years 7.3 years Effective Duration 4.9 years 4.9 years Effective maturity is the weighted average of the maturity date of bonds held by the Fund taking into consideration any available maturity shortening features. Effective duration is an approximate measure of the Fund's sensitivity to interest rate changes taking into consideration any maturity shortening features. Asset allocation, quality and interest rate sensitivity are subject to change. The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings. The ratings of Moody's and S&P represent their opinions as to the quality of the securities they rate. Credit quality measures a bond issuer's ability to repay interest and principal in a timely manner. Ratings are relative and subjective and are not absolute standards of quality. Credit quality does not remove market risk and is subject to change. For more complete details about the Fund's investment portfolio, see page 6. Following the Fund's fiscal first and third quarter-end, a complete portfolio holdings listing is filed with the SEC on Form N-Q. The form will be available on the SEC's Web site at www.sec.gov, and it also may be reviewed and copied at the SEC's Public Reference Room in Washington, D.C. Information on the operation of the SEC's Public Reference Room may be obtained by calling (800) SEC-0330. The Fund's portfolio holdings are also posted on www.dws-investments.com from time to time. Please see the Fund's current prospectus for more information. Investment Portfolio December 31, 2011 Principal Amount ($)(a) Value ($) Corporate Bonds 27.5% Consumer Discretionary 7.1% AMC Entertainment, Inc., 8.75%, 6/1/2019 CCO Holdings LLC, 6.5%, 4/30/2021 DIRECTV Holdings LLC, 6.35%, 3/15/2040 JC Penney Co., Inc., 5.65%, 6/1/2020 Johnson Controls, Inc., 3.75%, 12/1/2021 Levi Strauss & Co., 7.625%, 5/15/2020 (b) MGM Resorts International, 9.0%, 3/15/2020 NBCUniversal Media LLC: 5.15%, 4/30/2020 5.95%, 4/1/2041 Norcraft Companies LP, 10.5%, 12/15/2015 Royal Caribbean Cruises Ltd., 7.25%, 6/15/2016 Time Warner Cable, Inc.: 4.0%, 9/1/2021 7.3%, 7/1/2038 Time Warner, Inc., 7.625%, 4/15/2031 Viacom, Inc., 2.5%, 12/15/2016 Yum! Brands, Inc., 3.875%, 11/1/2020 Consumer Staples 2.1% Anheuser-Busch InBev Worldwide, Inc., 7.75%, 1/15/2019 CVS Caremark Corp., 5.75%, 5/15/2041 Kraft Foods, Inc., 5.375%, 2/10/2020 Kroger Co., 5.4%, 7/15/2040 Energy 3.5% DCP Midstream LLC, 144A, 9.75%, 3/15/2019 Encana Corp., 5.15%, 11/15/2041 Enterprise Products Operating LLC, 6.125%, 10/15/2039 ONEOK Partners LP, 6.15%, 10/1/2016 Plains All American Pipeline LP, 8.75%, 5/1/2019 Reliance Holdings U.S.A., Inc., 144A, 4.5%, 10/19/2020 Weatherford International Ltd., 5.125%, 9/15/2020 Williams Partners LP, 4.0%, 11/15/2021 Principal Amount ($)(a) Value ($) Financials 6.2% American Express Credit Corp., 2.8%, 9/19/2016 Bank of America Corp., 5.75%, 12/1/2017 Bank of New York Mellon Corp., 2.4%, 1/17/2017 Bunge Ltd. Finance Corp., 4.1%, 3/15/2016 Citigroup, Inc., 4.5%, 1/14/2022 CNA Financial Corp., 5.75%, 8/15/2021 Ford Motor Credit Co., LLC, 7.0%, 4/15/2015 JPMorgan Chase & Co., 5.125%, 9/15/2014 Lincoln National Corp., 8.75%, 7/1/2019 Nationwide Financial Services, Inc., 144A, 5.375%, 3/25/2021 Nordea Bank AB, 144A, 4.875%, 5/13/2021 PNC Bank NA, 6.875%, 4/1/2018 Prudential Financial, Inc., 7.375%, 6/15/2019 Red Arrow International Leasing PLC, "A", 8.375%, 6/30/2012 RUB SunTrust Banks, Inc., 3.6%, 4/15/2016 The Goldman Sachs Group, Inc., 6.0%, 6/15/2020 Toll Brothers Finance Corp., 8.91%, 10/15/2017 Health Care 2.9% Amgen, Inc., 5.15%, 11/15/2041 Express Scripts, Inc., 7.25%, 6/15/2019 Gilead Sciences, Inc., 4.4%, 12/1/2021 McKesson Corp., 4.75%, 3/1/2021 Quest Diagnostics, Inc.: 4.7%, 4/1/2021 6.4%, 7/1/2017 Industrials 0.5% Burlington Northern Santa Fe LLC, 3.45%, 9/15/2021 CSX Corp., 6.15%, 5/1/2037 Information Technology 1.7% Applied Materials, Inc., 5.85%, 6/15/2041 Equinix, Inc., 7.0%, 7/15/2021 Hewlett-Packard Co., 3.3%, 12/9/2016 Principal Amount ($)(a) Value ($) Materials 2.1% ArcelorMittal, 6.125%, 6/1/2018 Corporacion Nacional del Cobre — Codelco, REG S, 7.5%, 1/15/2019 Dow Chemical Co.: 4.25%, 11/15/2020 5.25%, 11/15/2041 Ecolab, Inc.: 4.35%, 12/8/2021 5.5%, 12/8/2041 Telecommunication Services 0.1% AT&T, Inc., 3.875%, 8/15/2021 Utilities 1.3% DTE Energy Co., 7.625%, 5/15/2014 Energy Future Competitive Holdings Co., 7.48%, 1/1/2017 FirstEnergy Solutions Corp., 6.8%, 8/15/2039 Majapahit Holding BV, REG S, 7.75%, 10/17/2016 Sempra Energy, 6.5%, 6/1/2016 Total Corporate Bonds (Cost $29,249,980) Mortgage-Backed Securities Pass-Throughs 41.9% Federal Home Loan Mortgage Corp.: 4.5%, 6/1/2041 5.491%*, 2/1/2038 5.5%, with various maturities from 10/1/2023 until 8/1/2024 6.5%, 3/1/2026 7.0%, 1/1/2038 Federal National Mortgage Association: 2.458%*, 8/1/2037 3.0%, 6/1/2026 (c) 3.5%, 12/1/2040 (c) 4.0%, with various maturities from 2/1/2040 until 9/1/2040 (c) 5.0%, with various maturities from 2/1/2021 until 8/1/2040 5.108%*, 9/1/2038 5.359%*, 1/1/2038 5.5%, with various maturities from 12/1/2032 until 4/1/2037 6.0%, with various maturities from 4/1/2024 until 3/1/2025 6.5%, with various maturities from 3/1/2017 until 12/1/2037 8.0%, 9/1/2015 Total Mortgage-Backed Securities Pass-Throughs (Cost $46,149,580) Principal Amount ($)(a) Value ($) Asset-Backed 3.0% Credit Card Receivables 1.0% Citibank Omni Master Trust, "A14", Series 2009-A14A, 144A, 3.028%*, 8/15/2018 Student Loans 2.0% Nelnet Student Loan Trust: "A1", Series 2007-1, 0.516%*, 11/27/2018 "A4", Series 2006-1, 0.585%*, 11/23/2022 Total Asset-Backed (Cost $3,325,707) Commercial Mortgage-Backed Securities 7.3% Banc of America Commercial Mortgage, Inc., "A4", Series 2007-1, 5.451%, 1/15/2049 Bear Stearns Commercial Mortgage Securities, Inc., "A4", Series 2007-PW16, 5.715%*, 6/11/2040 Greenwich Capital Commercial Funding Corp., "A4", Series 2007-GG9, 5.444%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4", Series 2007-C1, 5.716%, 2/15/2051 "F", Series 2007-LD11, 5.817%*, 6/15/2049 "G", Series 2007-LD11, 144A, 5.817%*, 6/15/2049 "H", Series 2007-LD11, 144A, 5.817%*, 6/15/2049 "A4", Series 2007-LD12, 5.882%, 2/15/2051 LB-UBS Commercial Mortgage Trust: "E", Series 2005-C2, 5.35%*, 4/15/2040 "A4", Series 2007-C6, 5.858%, 7/15/2040 Merrill Lynch Mortgage Trust, "ASB", Series 2007-C1, 5.834%*, 6/12/2050 Morgan Stanley Reremic Trust, "A4A", Series 2009-GG10, 144A, 5.79%*, 8/12/2045 Wachovia Bank Commercial Mortgage Trust, "H", Series 2007-C32, 144A, 5.74%*, 6/15/2049 Total Commercial Mortgage-Backed Securities (Cost $10,376,911) Collateralized Mortgage Obligations 4.2% Countrywide Home Loans, "A2", Series 2006-1, 6.0%, 3/25/2036 CS First Boston Mortgage Securities Corp., "10A3", Series 2005-10, 6.0%, 11/25/2035 Principal Amount ($)(a) Value ($) Federal Home Loan Mortgage Corp., "PE", Series 2898, 5.0%, 5/15/2033 Federal National Mortgage Association: ''IO", Series 2010-143, Interest Only, 5.0%, 12/25/2025 "EG", Series 2005-22, 5.0%, 11/25/2033 "TC", Series 2007-77, 5.5%, 9/25/2034 Government National Mortgage Association: "IU", Series 2010-164, Interest Only, 2.0%, 12/20/2013 "MI", Series 2010-85, Interest Only, 4.5%, 1/20/2036 "GI", Series 2010-89, Interest Only, 4.5%, 5/20/2039 "EI", Series 2010-134, Interest Only, 4.5%, 11/20/2039 "DI", Series 2011-40, Interest Only, 4.5%, 12/20/2040 "IM", Series 2010-87, Interest Only, 4.75%, 3/20/2036 "IA", Series 2010-58, Interest Only, 5.0%, 3/20/2039 "KI", Series 2010-130, Interest Only, 5.5%, 9/16/2040 MASTR Alternative Loans Trust, "8A1", Series 2004-3, 7.0%, 4/25/2034 Vericrest Opportunity Loan Transferee, "B1", Series 2010-NPL1, 144A, 8.0%, 5/25/2039 Total Collateralized Mortgage Obligations (Cost $5,123,946) Government & Agency Obligations 36.5% Sovereign Bonds 8.1% Dominican Republic, REG S, 7.5%, 5/6/2021 Eskom Holdings SOC Ltd., REG S, 5.75%, 1/26/2021 Republic of Argentina, GDP Linked Note, 12/15/2035 (d) Republic of Croatia, REG S, 6.75%, 11/5/2019 Republic of Egypt, 9.1%, 9/20/2012 EGP Republic of El Salvador, REG S, 8.25%, 4/10/2032 Republic of Indonesia, REG S, 4.875%, 5/5/2021 Principal Amount ($)(a) Value ($) Republic of Lithuania: REG S, 5.125%, 9/14/2017 144A, 6.125%, 3/9/2021 Republic of Panama: 5.2%, 1/30/2020 7.125%, 1/29/2026 7.25%, 3/15/2015 Republic of Peru, 7.35%, 7/21/2025 Republic of Poland, 5.0%, 3/23/2022 Republic of Serbia: REG S, 6.75%, 11/1/2024 REG S, 7.25%, 9/28/2021 Republic of South Africa, 5.5%, 3/9/2020 Republic of Venezuela, REG S, 7.75%, 10/13/2019 Russian Federation, REG S, 5.0%, 4/29/2020 U.S. Treasury Obligations 28.4% U.S. Treasury Bonds: 3.75%, 8/15/2041 (b) 4.75%, 2/15/2037 5.375%, 2/15/2031 7.125%, 2/15/2023 (b) U.S. Treasury Inflation-Indexed Note, 0.625%, 7/15/2021 U.S. Treasury Notes: 0.5%, 10/15/2013 (b) 0.875%, 1/31/2012 1.0%, 8/31/2016 1.5%, 7/31/2016 2.0%, 11/15/2021 (b) Total Government & Agency Obligations (Cost $39,068,924) Loan Participations and Assignments 0.3% Sovereign Loans Gazprom, 144A, 8.125%, 7/31/2014 Russian Agricultural Bank, REG S, 7.75%, 5/29/2018 Total Loan Participations and Assignments (Cost $302,977) Municipal Bonds and Notes 6.8% California, University Revenues, Build America Bonds, 5.946%, 5/15/2045 (f) Gwinnett County, GA, Development Authority Revenue, Gwinnett Stadium Project, 6.4%, 1/1/2028 (f) Jicarilla, NM, Sales & Special Tax Revenue, Apache Nation Revenue, 144A, 5.2%, 12/1/2013 (f) Kentucky, Asset/Liability Commission, General Fund Revenue, 3.165%, 4/1/2018 (f) Principal Amount ($)(a) Value ($) Los Angeles, CA, Community Development Agency Tax Allocation Revenue, Adelante Eastside Project, Series C, 6.49%, 9/1/2037, INS: Radian (f) Louisville & Jefferson County, KY, Metropolitan Sewer District & Drain Systems, Build America Bonds, 6.25%, 5/15/2043 (f) Nashville & Davidson County, TN, Metropolitan Government, Convention Center Authority Revenue, Build America Bonds, Series B, 6.731%, 7/1/2043 (f) New Jersey, Economic Development Authority Revenue, Series B, 6.5%, 11/1/2013, INS: AGC (f) Port Authority New York & New Jersey, One Hundred Fiftieth Series, 4.75%, 9/15/2016 (f) Rhode Island, Convention Center Authority Revenue, Civic Center, Series A, 6.06%, 5/15/2035, INS: AGMC (f) Virgin Islands, Port Authority Marine Revenue, Series B, 5.08%, 9/1/2013, INS: AGMC (f) Washington, Central Puget Sound Regional Transit Authority, Sales & Use Tax Revenue, Series A, 5.0%, 11/1/2036 Total Municipal Bonds and Notes (Cost $6,935,693) Principal Amount ($)(a) Value ($) Short-Term U.S. Treasury Obligation 1.0% U.S. Treasury Bill, 0.015%**, 3/8/2012 (e) (Cost $1,121,971) Shares Value ($) Securities Lending Collateral 10.1% Daily Assets Fund Institutional, 0.18% (g) (h) (Cost $11,307,660) Cash Equivalents 1.3% Central Cash Management Fund, 0.07% (g) (Cost $1,438,901) % of Net Assets Value ($) Total Investment Portfolio (Cost $154,402,250)+ Other Assets and Liabilities, Net ) ) Net Assets * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2011. ** Annualized yield at time of purchase; not a coupon rate. + The cost for federal income tax purposes was $154,402,250. At December 31, 2011, net unrealized appreciation for all securities based on tax cost was $2,148,879. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $5,333,197 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $3,184,318. (a) Principal amount stated in U.S. dollars unless otherwise noted. (b) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at December 31, 2011 amounted to $10,983,329, which is 9.8% of net assets. (c) When-issued or delayed delivery security included. (d) Security is linked to Argentine Republic Gross Domestic Product (GDP). Security does not pay principal over life of security or at expiration. Payments are based on growth of Argentina GDP, subject to certain conditions. (e) At December 31, 2011, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (f) Taxable issue. (g) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (h) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. AGC: Assured Guaranty Corp. AGMC: Assured Guaranty Municipal Corp. GDP: Gross Domestic Product INS: Insured Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. Radian: Radian Asset Assurance, Inc. REG S: Securities sold under Regulation S may not be offered, sold or delivered within the United States or to, or for the account or benefit of, U.S. persons, except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Included in the Fund are investments in mortgage- or asset-backed securities, which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal Home Loan Mortgage Corp. and Federal National Mortgage Association issues have similar coupon rates and have been aggregated for presentation purposes in the investment portfolio. At December 31, 2011, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Canadian Government Bond CAD 3/21/2012 67 United Kingdom Long Gilt Bond GBP 3/28/2012 17 Total unrealized appreciation At December 31, 2011, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year U.S. Treasury Note USD 3/21/2012 ) 30 Year U.S. Treasury Bond USD 3/21/2012 46 ) Euro Currency USD 3/19/2012 7 Federal Republic of Germany Euro-Bund EUR 3/8/2012 26 ) Total net unrealized depreciation ) As of December 31, 2011, the Fund had the following open forward currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty RUB USD 1/19/2012 JPMorgan Chase Securities, Inc. USD CNY 1/19/2012 HSBC Bank U.S.A. Total unrealized appreciation Currency Abbreviations CAD Canadian Dollar CNY Chinese Yuan EGP Egyptian Pound EUR Euro GBP British Pound RUB Russian Ruble USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
